IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric Jackson, Administrator of the        :
Estate of Florence Jackson, Deceased,     :
                         Appellant        :
                                          :
               v.                         :
                                          :
City of Philadelphia and                  :
Fairmount Long Term Care                  :         No. 2065 C.D. 2015



                                    ORDER


             NOW, August 25, 2016, upon consideration of appellant’s

application for reargument and reconsideration before the court en banc and

appellees’ answer in response thereto, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge